OPINION
ONION, Judge.
The offense is robbery with firearms; the punishment, 50 years confinement in the Texas Department of Corrections.
This is a companion case to Mays v. State, 434 S.W.2d 140. Appellant and Mays *502were jointly tried before a jury on a plea of not guilty by each defendant.
The sole ground of error set forth in the appellate brief filed in the trial court is the same as the sole ground of error relied upon in Mays v. State, supra. For the same reasons set forth in our opinion in Mays, appellant’s ground of error is overruled.
The judgment is affirmed.